

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.36.4
 
Amendment No. 4 to
Highgate Operating and Management Agreement
 
This Amendment, dated as of the 1st day of December, 2008, is by and among
Vermont Electric Power Company, Inc. (“Project Manager”), and the Owners whose
names appear on the signature pages to this Amendment and amends that certain
Highgate Operating and Management Agreement dated as of August 1, 1984, as
amended by Amendment No. 1 thereto dated as of April 1, 1985, Amendment No. 2
thereto dated as of November 13, 1986, and Amendment No. 3 thereto dated January
1, 1987 (the “Operating Agreement”).  Terms used in this Amendment have the
meaning defined in the Operating Agreement unless otherwise defined in this
Amendment.
 
Preliminary Statement
 
The Project Manager and Owner desire to amend the Operating Agreement to clarify
that Project Manager’s services under the Operating Agreement include performing
services necessary for the fulfillment of the standards set forth by the Federal
Energy Regulatory Commission, the North American Electric Reliability
Corporation, ISO New England and the Northeast Power Coordinating Council that
are applicable to the Project.
 
Agreement
 
NOW, THEREFORE, in consideration of the promises and agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are expressly acknowledged, the Project Manager and the Owner, intending to be
legally bound, agree as follows:
 
1.    Paragraph 3.01(i) is amended to delete the word “and” from the end of the
paragraph to read as follows:
 
3.01(i)  Upon consent of Owner the taking of any action at law or in equity, in
the name of either Project Manager or Owner, that Project Manager shall deem
reasonably necessary and proper in connection with the operation of the Project,
except that any action to be taken in the name of an individual Owner can only
be taken with the prior written consent of that owner; each such Owner agrees
promptly to review any request from Project Manager for such consent and further
agrees that it will not unreasonably withhold such consent;
 
2.           Paragraph 3.01(j) is amended and restated as follows:
 
3.01(j)  The performance of all acts reasonably necessary to ensure compliance
with the standards set forth by the Federal Energy Regulatory Commission, the
North American Electric Reliability Corporation, ISO New England and the
Northeast Power Coordinating Council that are applicable to the Project; and
 
3.    By executing this Amendment, Paragraph 3.01(k) is added to read:
 
3.01(k) Generally, the performance or supervision, direction and control, of all
acts reasonably necessary in connection with the operation of the Project in an
efficient and proper manner, including, but not limited to, the making of all
payments and disbursements, on behalf of Owner, relative to Project Operation
Costs.
 
4.           This Amendment modifies the Operating Agreement only as provided
herein.
 
5.    Any number of counterparts of this Amendment may be executed, and each
shall have the same force and effect as an original instrument as if all the
parties to all the counterparts have signed the same instrument.
 



IN WITNESS WHEREOF, the signatories have caused this Amendment to be executed by
their duly authorized officers or agents as of the date first stated above.
 
Vermont Electric Power Company, Inc.
By: /s/ Leslie A. Cadwell
Printed Name: Leslie A. Cadwell
Title: Vice-President, Secretary and General Counsel
 
STATE OF VERMONT
County of Rutland
 
At Rutland, Vermont this 18th day of December, 2008, Leslie A. Cadwell, a duly
authorized officer of Vermont Electric Power Company, Inc. personally appeared
and he/she acknowledged this instrument by him/her sealed and subscribed, to be
his/her free act and deed and the free act and deed of Vermont Electric Power
Company, Inc.
 
/s/ Tamara Strauss
Notary Public: Tamara Strauss
My Commission Expires: 2/10/10
 
Burlington Electric Department f/k/a Burlington Electric Light Department
 
By: /s/ Barbara L. Grimes
Printed Name: Barbara L. Grimes
Title: General Manager
 
STATE OF VERMONT
County of Chittenden
 
At Burlington, Vermont, this 9th day of February, 2009, Barbara L. Grimes , a
duly authorized officer of Burlington Electric Department personally appeared
and he/she acknowledged this instrument by him/her sealed and subscribed, to be
his/her free act and deed and the free act and deed of Burlington Electric
Department.
 
/s/ Patricia J. Crowley
Notary Public
My Commission Expires:
 
Central Vermont Public Service Corporation
 
By: /s/ William J. Deehan
Printed Name: William J. Deehan
Title: VP Power Planning & Regulatory Affairs
 
STATE OF VERMONT
County of Rutland
 
At Rutland, Vermont this 22nd day of December, 2008, William J. Deehan, a duly
authorized officer of Central Vermont Public Service Corporation personally
appeared and he/she acknowledged this instrument by him/her sealed and
subscribed, to be his/her free act and deed and the free act and deed of Central
Vermont Public Service Corporation.
 
/s/ Andrea V. Bove
Notary Public
My Commission Expires: 2/10/2011



Green Mountain Power Corporation
 
By: /s/ Donald J. Rendall
Printed Name: Donald J. Rendall, Jr.
Title: Vice President & General Counsel
 
STATE OF VERMONT
County of Chittenden
 
At Colchester, Vermont this 8th day of December, 2008, Donald J. Rendall, Jr., a
duly authorized officer of Green Mountain Power Corporation personally appeared
and he/she acknowledged this instrument by him/her sealed and subscribed, to be
his/her free act and deed and the free act and deed of Green Mountain Power
Corporation.
 
/s/ Penny J. Collins
Notary Public
My Commission Expires:
 
Vermont Electric Cooperative
 
By: /s/ David C. Hallquist
Printed Name: David C. Hallquist
Title: Chief Executive Officer
 
STATE OF VERMONT
County of Lamoille
 
At Johnson, this 30th day of December, 2008, David Hallquist, a duly authorized
officer of Vermont Electric Cooperative personally appeared and he/she
acknowledged this instrument by him/her sealed and subscribed, to be his/her
free act and deed and the free act and deed of Vermont Electric Cooperative.
 
/s/ Kevin Podd
Notary Public
My Commission Expires: 2/10/2011
 
Vermont Public Power Supply Authority
 
By: /s/ Scott E. Corse
Printed Name: /s/ Scott E. Corse
Title: General Manager
 
STATE OF VERMONT
County of Washington
 
At Waterbury Center, this 18th day of December, 2008, Scott E. Corse, a duly
authorized officer of Vermont Public Power Supply Authority personally appeared
and he/she acknowledged this instrument by him/her sealed and subscribed, to be
his/her free act and deed and the free act and deed of Vermont Public Power
Supply Authority.
 
/s/ Sharon M. Hall
Notary Public
My Commission Expires: 2/10/11
 

 
Village of Johnson Electric Light Department
 
By: /s/ Gordon Smith
Printed Name: Gordon Smith
Title: Village Trustee Chair
 
STATE OF VERMONT
County of Lamoille
 
At Johnson, this 12th day of January, 2009, ___________________, a duly
authorized officer of Village of Johnson Electric Light Department personally
appeared and he/she acknowledged this instrument by him/her sealed and
subscribed, to be his/her free act and deed and the free act and deed of Village
of Johnson Electric Light Department.
 
/s/ Duncan Hastings
Notary Public
My Commission Expires: 2/10/11




 
 

--------------------------------------------------------------------------------

 
